Exhibit 10.10

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into on May 16, 2011
between LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation (the
“Company”), LSGC Holdings LLC, a Delaware limited liability company
(“Holdings”), and LSGC Holdings II LLC, a Delaware limited liability company
(“Holdings II” and together with Holdings, the “Purchasers”).

WHEREAS, Holdings II has agreed to purchase 1,635,800 shares (the “Holdings II
Purchaser Shares”) of the Company’s common stock, par value $0.001 per share
(“Common Stock”), in exchange for (and full satisfaction of) that certain Demand
Note, dated May 6, 2011, by the Company, as maker, in favor of Holdings II, as
payee (the “Demand Note” and the outstanding principal of and interest thereon
as of the date hereof the “Holdings II Consideration”);

WHEREAS, Holdings has agreed to purchase 3,750,000 shares (the “Holdings
Purchaser Shares” and together with the Holdings II Purchaser Shares, the
“Purchaser Shares”) of Common Stock for $15,000,000 in aggregate consideration
(the “Holdings Consideration” and together with the Demand Note, the
“Consideration”), conditioned upon Holdings’ receipt of such funds from a third
party investor or investors as previously disclosed to the Company (the “Payment
Condition”);

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Purchase and Sale of Common Stock. Each Purchaser shall purchase from the
Company and the Company shall sell to such Purchaser its respective Purchaser
Shares in accordance with the terms and conditions of this Agreement.

2. Payment for Common Stock; Delivery of Certificate.

(a) No later than one business day following satisfaction of the Payment
Condition (the “Commitment Date”), if any, Holdings shall: (i) pay, or cause to
be paid, by wire transfer of immediately available funds to the Company, an
amount equal to the Holdings Consideration and (ii) deliver a certificate to the
Company signed on behalf of an authorized officer of Holdings in which such
officer, to the best of his or her knowledge after reasonable investigation,
shall state that: (A) the representations and warranties of Holdings in this
Agreement are true and correct as of the date thereof and (B) Holdings has
complied in all material respects with all agreements and satisfied all
conditions on its part to be performed or complied with by it hereunder at or
prior to the Commitment Date; provided that, notwithstanding anything to the
contrary in this Agreement, in the event the Payment Condition shall not have
occurred on or prior to June 15, 2011 (the “Termination Date”), Holdings shall
have no obligation to pay the Holdings Consideration and the Company shall have
no obligation to deliver the Holdings Purchaser Shares.

 

1



--------------------------------------------------------------------------------

(b) Upon the payment of the Holdings Consideration to the Company, if at all,
the Company shall pay, or cause to be paid, by wire transfer of immediately
available funds to Holdings or its designee, an amount equal to 4% of the
Holdings Consideration.

(c) On or prior to the date hereof and as consideration for the Holdings II
Purchaser Shares, Holdings II shall deliver to the Company the Demand Note.

(d) On or promptly following the date hereof, the Company shall deliver to
Holdings II in accordance with this Agreement a certificate representing the
Holdings II Purchaser Shares. On or promptly following its acceptance of the
Holdings Consideration, the Company shall deliver to Holdings in accordance with
this Agreement a certificate or certificates (as directed by Holdings)
representing the Holdings Purchaser Shares.

3. Opinion of Counsel. On the date hereof, Haynes and Boone, LLP, counsel for
the Company, shall have delivered to Holdings II a usual and customary opinion
with respect to the issuance of the Holdings II Purchaser Shares. On the
Commitment Date, if any, in connection with the issuance of the Holdings
Purchaser Shares to Holdings, Haynes and Boone, LLP, counsel for the Company,
shall have delivered to Holdings a usual and customary opinion with respect to
the issuance of the Holdings Purchaser Shares.

4. Officer’s Certificate of the Company. On the Commitment Date, if any, in
connection with the issuance of the Holdings Purchaser Shares to Holdings, the
Company shall have delivered to Holdings a certificate signed on behalf of the
Company by the Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, President or any Executive Vice President, Senior Vice President or
Vice President of the Company in which such officer, to the best of his or her
knowledge after reasonable investigation, shall state that: (i) from the date of
this Agreement through the Commitment Date, the Company has not issued any
Common Stock or Derivative Securities (as defined below) other than Management
Equity (as defined below); (ii) the representations and warranties of the
Company in this Agreement are true and correct as of the date thereof and
(iii) the Company has complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or complied with by it
hereunder at or prior to the Commitment Date.

5. Company Representations and Warranties. The Company represents and warrants
to each Purchaser that as of the date hereof:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own its properties and carry on its business as presently conducted.

(b) The issuance, sale and delivery of such Purchaser’s Purchaser Shares in
accordance with this Agreement have been duly authorized by all necessary
corporate action on the part of the Company.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Company is a party or any judgment, order or decree to which the
Company is subject.

 

2



--------------------------------------------------------------------------------

(d) As of the May 13, 2011, after taking into account the transactions
contemplated hereby and the transactions contemplated by that certain
Subscription Agreement, dated as of May 10, 2011, between the Company and
Geveran Investments Ltd. and that certain Subscription Agreement, dated as of
May 16, 2011, between the Company and Al Bawardi Enterprises LLC, Schedule 5(d)
attached hereto sets forth a true, complete and correct listing, as of May 13,
2011 of all of the Company’s outstanding: (i) shares of Common Stock and
(ii) securities convertible into or exchangeable for shares of Common Stock (the
“Derivative Securities”), including the applicable exercise price of such
Derivative Securities, other than any Derivative Securities issued pursuant to
the Company’s Amended and Restated Equity-Based Compensation Plan or the
Company’s 2011 Employee Stock Purchase Plan (the “Management Equity”). Except as
set forth in Schedule 5(d) and except for any Management Equity, the Company has
no other outstanding equity securities.

(e) SEC Reports; Financial Statements

 

  i. As of its filing date, the Form 10-K filed by the Company with the
Securities and Exchange Commission (the “SEC”) on April 1, 2011 (such filing,
the “Company SEC Document”) complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended (the “1933
Act”), the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
Sarbanes-Oxley Act of 2002, as the case may be, including, in each case, the
rules and regulations promulgated thereunder.

 

  ii. Except to the extent that information contained in the Company SEC
Document has been revised or superseded by a document the Company subsequently
filed with the SEC, the Company SEC Document does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

  iii.

The financial statements (including the related notes thereto) included in the
Company SEC Document comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present in
all material respects the consolidated financial position of the Company and its
subsidiaries as of the dates thereof and their respective consolidated results
of operations and cash flows for the periods then ended, all in accordance with
GAAP and the applicable rules and regulations promulgated by the SEC. Since

 

3



--------------------------------------------------------------------------------

  April 1, 2011, the Company has not made any change in the accounting practices
or policies applied in the preparation of its financial statements, except as
required by GAAP, the rules of the SEC or policy or applicable law.

 

  iv. Subsequent to the filing of the Company SEC Document with the SEC, there
has been no material and adverse change or development, or event involving such
a prospective change, in the condition, business, properties or results of
operations of the Company and its subsidiaries.

 

  (f) The Company agrees and acknowledges that the Purchaser Shares to be
acquired by Holdings and Holdings II are subject to that certain Amended and
Restated Registration Rights Agreement, dated as of January 23, 2009, by and
between the Company and Pegasus Partners IV, L.P. (“Pegasus”), and any
registration rights agreement entered into pursuant to Section 5.03 of that
certain Stock Repurchase, Exchange and Recapitalization Agreement, dated as of
September 30, 2010, by and among the Company, Pegasus and LED Holdings, LLC
(collectively, the “Registration Rights Agreements”), and that such Purchaser
Shares shall constitute Registrable Securities (as defined therein).

 

  (g) The offer and sale of the Purchaser Shares by the Company to the several
Purchasers in the manner contemplated by this Agreement will be exempt from the
registration requirements of the 1933 Act.

6. Purchaser Representations and Warranties. Each Purchaser severally but not
jointly represents and warrants to the Company that as of the date hereof:

(a) The Purchaser has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder and thereunder, and to
purchase, acquire and accept delivery of its Purchaser Shares.

(b) Its Purchaser Shares are being acquired for the Purchaser’s own account and
not with a view to, or intention of, distribution thereof in violation of the
1933 Act, or any applicable state securities laws.

(c) The Purchaser will not make any sale, transfer or other disposition of the
Purchaser Shares in violation of the 1933 Act, the 1934 Act, as amended, the
rules and regulations promulgated thereunder or any applicable state securities
laws.

(d) The Purchaser is sophisticated in financial matters and is able to evaluate
the risks and benefits of an investment in the Purchaser Shares. The Purchaser
understands and acknowledges that such investment is a speculative venture,
involves a high degree of risk and is subject to complete risk of loss. The
Purchaser has carefully considered and has, to the extent the Purchaser deems
necessary, discussed with the Purchaser’s professional legal, tax, accounting
and financial advisers the suitability of its investment in the Common Stock.

 

4



--------------------------------------------------------------------------------

(e) The Purchaser is able to bear the economic risk of its investment in its
Purchaser Shares for an indefinite period of time because its Purchaser Shares
have not been registered under the 1933 Act and, therefore, cannot be sold
unless subsequently registered under the 1933 Act or an exemption from such
registration is available. The Purchaser: (i) understands and acknowledges that
the Purchaser Shares being issued to the Purchaser have not been registered
under the 1933 Act, nor under the securities laws of any state, nor under the
laws of any other country and (ii) recognizes that no public agency has passed
upon the accuracy or adequacy of any information provided to the Purchaser or
the fairness of the terms of its investment in its Purchaser Shares.

(f) The Purchaser has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Common Stock and has
had full access to such other information concerning the Company as has been
requested.

(g) This Agreement constitutes the legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Purchaser does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Purchaser is a party or any judgment, order or decree to
which the Purchaser is subject.

(h) The Purchaser became aware of the offering of the Purchaser Shares other
than by means of general advertising or general solicitation.

(i) The Purchaser is an “accredited investor” as that term is defined under the
1933 Act and Regulation D promulgated thereunder, as amended by Section 413 of
the Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff.

(j) The Purchaser acknowledges that the certificates for its Purchaser Shares
will contain a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY) TO THE EFFECT THAT REGISTRATION
IS NOT REQUIRED IN CONNECTION WITH AN OFFER, SALE OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.”

Subject to any lock-up or other similar agreement that may apply to the
Purchaser Shares, the requirement that the Purchaser Shares contain the legend
set forth in clause (j) above shall

 

5



--------------------------------------------------------------------------------

cease and terminate upon the earlier of (i) when such shares are transferred
pursuant to Rule 144 under the 1933 Act or (ii) when such shares are transferred
in any other transaction if the transferor delivers to the Company a written
opinion of counsel (which opinion and counsel shall be reasonably satisfactory
to the Company) to the effect that such legend is no longer necessary in order
to protect the Company against a violation by it of the 1933 Act upon any sale
or other disposition of such shares without registration thereunder. Upon the
consummation of an event described in (i) or (ii) above, the Company, upon
surrender of certificates containing such legend, shall, at its own expense,
deliver to the holder of any such shares as to which the requirement for such
legend shall have terminated, one or more new certificates evidencing such
shares not bearing such legend.

7. Holdings II Representations and Warranties. In addition to the Purchaser
Representations and Warranties, Holdings II represents and warrants to the
Company that as of the date hereof Holdings II is the sole and exclusive owner
of all rights, title and interests to the Demand Note free and clear of any
liens, encumbrances, or charges of any nature whatsoever, and Holdings II has
not transferred, hypothecated, pledged or otherwise disposed of its rights,
title or interests in the Demand Note.

8. Covenant of Holdings. Holdings hereby agrees to use commercially reasonable
efforts to cause the Payment Condition to be satisfied on or before the
Termination Date.

9. Subsequent Registered Equity Sales. If the Company sells shares of Common
Stock in the currently pending firm commitment underwritten public offering
(Registration No. 333-172165) (the “Re-IPO”) at a price per share of Common
Stock (the “Offering Price”) that is less than $4.00, then the Company shall
promptly issue additional shares (the “Additional Shares”) of Common Stock to
each Purchaser that had been issued Purchaser Shares. The amount of such
Additional Shares to be issued to each such Purchaser shall be determined in
accordance with the following formulas:

Additional Shares payable to Holdings = (Holdings Consideration / Offering
Price) - Holdings Purchaser Shares

Additional Shares payable to Holdings II = (Holdings II Consideration / Offering
Price) - Holdings II Purchaser Shares

Notwithstanding the foregoing, the Company’s obligation to issue Additional
Shares, if any, shall cease upon the first anniversary of the date of this
Agreement and the Company shall have no obligations to issue Additional Shares
to any Purchaser that has not paid such Purchaser’s Consideration to the Company
in accordance with Section 2 of this Agreement.

 

6



--------------------------------------------------------------------------------

10. General Provisions.

(a) Default. A default by any Purchaser of its obligations under Section 2 of
this Agreement shall not constitute a default by any other Purchaser under this
Agreement and, except with respect to such defaulting Purchaser, shall not
relieve the Company of any of its obligations to any other Purchaser under this
Agreement.

(b) Choice of Law. The laws of the State of New York without reference to the
conflict of laws provisions thereof, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(c) Legal Expenses. Each party to this Agreement shall be solely responsible for
its own expenses incurred in connection with this Agreement and the transactions
contemplated hereby, except that the Company agrees that, on the date hereof, it
will pay up to $80,000 to Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”),
counsel to Pegasus, for legal fees incurred by Pegasus in connection with this
Agreement and the transactions contemplated hereby. Such payment shall be
transmitted by wire transfer of immediately available funds to an account
previously designated by Akin Gump.

(d) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Purchasers.

(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which shall constitute a single agreement.

(f) Acceptance by the Company. It is understood that this subscription is not
binding on the Company until the Company accepts it, which acceptance is at the
sole discretion of the Company and shall be noted by execution of this Agreement
by the Company where indicated.

(g) Stockholder. Each Purchaser hereby acknowledges that, once accepted by the
Company, this subscription or commitment, as applicable, is not revocable by
such Purchaser except to the extent provided for in Section 2(a) of this
Agreement. Each Purchaser agrees that, if this subscription is accepted, such
Purchaser shall, and such Purchaser hereby elects to: (i) become a stockholder
of the Company; (ii) be bound by the terms and provisions hereof; and
(iii) execute any and all further documents when and as reasonably requested by
the Company in connection with the transactions contemplated by this Agreement.

* * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Gregory T. Kaiser

Name:   Gregory T. Kaiser Title:   CFO

Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

PURCHASERS: LSGC Holdings LLC By:  
Pegasus Partners IV, L.P., its managing member By:   Pegasus Investors IV, L.P.,
its general partner By:   Pegasus Investors IV GP, L.L.C., its general
partner By:  

/s/ Jason Schaefer            

Name:   Jason Schaefer Title:  

General Counsel and Secretary

 

LSGC Holdings II LLC By:   Pegasus Partners IV, L.P., its sole member By:  
Pegasus Investors IV, L.P., its general partner By:  
Pegasus Investors IV GP, L.L.C., its general
partner By:  

/s/ Jason Schaefer

Name:   Jason Schaefer Title:   General Counsel and Secretary

Signature Page to Subscription Agreement